Citation Nr: 1039956	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-11 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The Veteran had active service from April 1967 to February 1988.  
The Veteran died in September 2004.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
service connection for the cause of the Veteran's death.  In a 
September 2009 decision, the Board denied service connection for 
the cause of the Veteran's death.  The appellant appealed the 
Board's September 2009 decision as to the denial of service 
connection for the cause of the Veteran's death.  In June 2010, 
the parties (VA and the appellant) submitted a joint motion for 
remand.  In July 2010, the Court issued an Order granting the 
motion.  


FINDINGS OF FACT

1. The Veteran served more than ninety days of active service 
during an honorable period of service.

2. The Veteran had a diagnosis of amyotrophic lateral sclerosis 
(ALS) during his lifetime.

3. The Veteran died in September 2004.  The death certificate 
shows that the immediate cause of his death was respiratory 
muscle failure due to ALS.




CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The appellant's claim has been granted, as discussed below.  As 
such, the Board finds that any error related to the VCAA is moot.  
See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Cause of Death

The appellant seeks service connection for the cause of the 
Veteran's death.

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 
3.312.  In order to establish service connection for the cause of 
the veteran's death, the evidence must show that a disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to the veteran's death.  Service 
connection may be established for the cause of a veteran's death 
when a service-connected disability "was either the principal or 
a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 
U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110, 1112 (setting 
forth criteria for establishing service connection).  A service-
connected disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto."  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
"contributed substantially or materially" to death, "combined to 
cause death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 
6 Vet. App. 390, 393 (1994).

Therefore, service connection for the cause of a veteran's death 
may be demonstrated by showing that the veteran's death was 
caused by a disability for which service connection had been 
established at the time of death or for which service connection 
should have been established.  Service connection means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such service, 
was aggravated during service. 38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).

Effective September 23, 2008, VA issued a new regulation 
establishing presumptive service connection for ALS.  The 
regulation provides that the development of ALS manifested at any 
time after discharge or release from active service is sufficient 
to establish service connection for that disease.  Service 
connection will not be established under this section if there is 
affirmative evidence that ALS was not incurred during or 
aggravated by active service; if there is affirmative evidence 
that ALS is due to the veteran's own willful misconduct; or if 
the veteran did not have active continuous service of 90 days or 
more.  38 C.F.R. § 3.318.

As noted in the Introduction, the Veteran served honorably on 
active duty from April 1967 to February 1988 -- more than ninety 
days.  The Veteran's medical records show that he had been 
diagnosed with ALS during his lifetime (in 2002).  Thus, the 
Veteran's ALS is service-connectable if it is the principal or 
contributory cause of death.  In that regard, the Veteran's death 
certificate reflects that he died in September 2004 of 
respiratory muscle failure due to ALS.

In light of the foregoing, the Board finds that the Veteran's ALS 
is presumptively the result of his period of active service and 
is a contributory cause of his death.  Service connection for the 
cause of the Veteran's death is therefore warranted.  See 38 
C.F.R. § 3.312, 3.318.  In reaching this conclusion, all 
reasonable doubt has been resolved in favor of the appellant.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


